Citation Nr: 0947231	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for multiple sclerosis 
with pain, numbness, fatigue, confusion, severe cramping, and 
poor eyesight.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision in which 
the RO denied the Veteran's claim for PTSD and an August 2006 
rating decision in which the RO denied the Veteran's claim 
for service connection for multiple sclerosis with pain, 
numbness, fatigue, confusion, severe cramping, and poor 
eyesight.  The Veteran perfected timely appeals with respect 
to both decisions.  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD, with 
delayed onset, major depressive disorder, recurrent, mild, 
without psychotic features, and generalized anxiety disorder, 
the Board has recharacterized the Veteran's claim as stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam order).

In October 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been reviewed and associated 
with the claims file.

As a final preliminary matter, after certification of the 
appeal, in October 2009, the Board received new evidence, 
accompanied by a waiver of RO consideration.  38 C.F.R. § 20. 
1304 (2009).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
related to in-service stressors.  

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressors.  

3.  The Veteran has been diagnosed with multiple sclerosis 
and the disease manifested within seven years of separation 
from service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to 
service connection for a psychiatric disorder, diagnosed as 
PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).

2.  The criteria for service connection for multiple 
sclerosis have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claims, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




III.  Analysis
A.  PTSD Claim

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to corroborated in-service stressors and that service 
connection is warranted.  

Competent medical evidence shows that the Veteran has been 
diagnosed with PTSD.  Specifically, an August 2006 
psychological evaluation shows that the Veteran was diagnosed 
with PTSD, with delayed onset, major depressive disorder, 
recurrent, mild, without psychotic features, and generalized 
anxiety disorder.  

Additionally, a link, established by medical evidence, 
between current PTSD symptoms and an in-service stressor has 
been established.  The August 2006 private psychologist 
stated that the purpose of her evaluation was to determine 
whether the Veteran's symptoms of PTSD were related to his 
tour of duty in Vietnam.  The psychologist determined that 
they were.  She opined that the Veteran's symptoms were 
directly related to his experiences and exposures during his 
tour of duty while serving in Vietnam.  

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records do not indicate that the 
Veteran was awarded combat-related citations such as the 
Purple Heart Medal or the Combat Ribbon, as indicated by his 
DD-214 Form.  Moreover, the Veteran's service treatment 
records do not suggest any wounds attributable to combat nor 
does the Veteran contend he engaged in combat.  For these 
reasons, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not engage in combat with 
the enemy during service.  

As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor(s).  The Board finds that there is credible evidence 
to support that the claimed in-service stressors occurred.  

The Veteran is claiming that he has acquired PTSD as a result 
of his service in Vietnam between his service dates of 
September 1966 and September 1967.  Specifically, the Veteran 
has alleged that while serving in Vietnam he was in a place 
called Prek Klok II, and his unit, the 557th engineers came under 
attack while they were building an airstrip.  The Veteran 
testified that he witnessed someone named Joel Brown get 
shot.  The Veteran stated that he put his shirt over the 
soldier's bottom part.  The Veteran stated that 198 people 
died and this occurred on March 10, 1967.  He said the bodies 
of the wounded and dead were flown to Tai Ninh and Cu Chi. 

In addition, the Veteran testified that a good friend of his, 
David Parish, was killed in Tai Ninh when his truck was 
struck in a convoy.  The Vietnam Veteran Memorial Wall 
website confirms that both of the Veteran's reported 
stressors occurred and the Veteran's military records 
corroborate his presence.  Therefore, his stressors are 
deemed verified and related to service.

As there is medical diagnosis of PTSD related to the claimed 
in-service stressors, namely witnessing two of his fellow 
soldiers get killed; the Board concludes that the evidence 
supports the grant of service connection for PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for PTSD is warranted.

B.  Multiple Sclerosis Claim

A December 1967 service treatment record shows that the 
Veteran complained of soreness in his back.  A January 1968 
service treatment record shows that the Veteran complained of 
a sore throat, headaches, and aching joints.  An October 1968 
service treatment record shows that the Veteran complained of 
a headache, cough, and sore throat.  Similarly, an October 
1968 service treatment record shows that the Veteran had 
swollen tonsils and a headache.  An October 14, 1968, service 
treatment record shows that the Veteran was diagnosed with 
mononucleosis.  

A November 2008 statement from one of the Veteran's private 
treatment providers stated that after reviewing the Veteran's 
military medical records indicating a history of symptoms of 
fever, joint aches and sore throat for over four and a half 
months until his discharge from the military as well as 
obtaining a history of fever, joint aches, and sore throat 
for a couple of years after his discharge; it was his opinion 
that it is as least likely as not that the earliest onset of 
the multiple sclerosis occurred after the diagnosis of the 
Epstein-Barr (EB) virus continued to be symptomatic more than 
the 6 weeks past the time when the EB virus is expected to be 
symptomatic.  The doctor went on to say that it is at least 
as likely as not that the EB virus caused the multiple 
sclerosis (50/50) and that it is at least as likely as not 
that the symptoms that the patient was experiencing during 
the seven year presumptive period after he was discharged 
from the military, were the symptoms consistent with the 
onset of the multiple sclerosis.  

A March 2009 VA examination report shows that although the 
Veteran had some unusual complaints relating to his nervous 
system he was first diagnosed as having multiple sclerosis in 
1980.  At that time, he complained of double vision and other 
symptoms consistent with a diagnosis of multiple sclerosis.  
Through the years, since that time, he has had waxing and 
waning of this disease process including loss of vision in 
the right eye, which has been diagnosed as caused by optic 
atrophy.  He also has had extraocular muscle problems with 
diplopia and he has had measureable visual field changes.  
The visual field loss, the vision decrease, and diplopia all 
still exist.  

Upon physical examination, the Veteran's ocular and visual 
findings were consistent with a diagnosis of multiple 
sclerosis.  Nystagmus was noted bilaterally.  Moderate 
exotropia was noted.  Optic neuritis was present in the past, 
and there was evidence of optic atrophy in the right eye.  

The examiner opined that after reviewing the complete claims 
file, based on the available medical documentation, there was 
no conclusive evidence of neurological symptoms potentially 
attributable to multiple sclerosis prior to diagnosis in 
1980.  Additionally, while history of mononucleosis occurred 
during his military service, there is no conclusive medical 
evidence that would unequivocally support the relationship 
between prior EB virus infection and subsequent onset of 
multiple sclerosis despite extensive clinical research.  It 
is most likely that his symptoms of blurry vision were 
directly related to multiple sclerosis following eye movement 
abnormalities, and the persistent numbness was most likely 
directly related to multiple sclerosis.  However, there was 
no supportive evidence that "confusion" would be caused by 
multiple sclerosis.  The Veteran has a history of athralgias 
attributable to osteoarthritis, but it is at least as likely 
as not that his cramping is also associated with multiple 
sclerosis.  The examiner stated that while it would be 
difficult to exclude with absolute certainty the possibility 
that some milder symptoms of multiple sclerosis were present 
during military service or shortly afterward, available 
medical documentation does not support onset of multiple 
sclerosis earlier than January 1980.  Finally, the examiner 
stated that there was no conclusive evidence to support that 
the EB virus infection could cause multiple sclerosis, and 
therefore it is at least less likely as not that the EB virus 
infection during military service did not cause the Veteran's 
multiple sclerosis.  

In October 2009 the Board received another statement from one 
of the Veteran's private physicians.  The physician opined 
that after reviewing the Veteran's military medical records 
indicating a history of symptoms of fever, joint aches and 
sore throat for over four and a half months until his 
discharge from the military as well as obtaining a history of 
fever, joint aches, and sore throat for a couple of years 
after his discharge; it is my opinion that it is as least 
likely as not that the earliest onset of the multiple 
sclerosis occurred after the diagnosis of the Epstein-Barr 
(EB) virus continued to be symptomatic more than the 6 weeks 
past the time when the EB virus is expected to be 
symptomatic.  The doctor went on to say that it is at least 
as likely as not that the EB virus caused the multiple 
sclerosis (50/50) and that it is at least as likely as not 
that the symptoms that the patient was experiencing during 
the seven year presumptive period after he was discharged 
from the military, were the symptoms consistent with the 
onset of the multiple sclerosis.  

Various VA treatment records show that the Veteran has sought 
treatment for his multiple sclerosis and vision loss 
secondary to multiple sclerosis on many occasions.  

Various private treatment records dated from February 1980 to 
April 2006 show that the Veteran sought treatment for 
symptoms of multiple sclerosis on many occasions.  

At the October 2009 Board hearing the Veteran testified that 
between 1969 and 1976 (the presumptive period pursuant 
to38 C.F.R. § 3.307 (a)(3)) he experienced pains that would 
start at his heel and go all the way up his left leg and up 
his back.  Following that, the Veteran would experience 
muscle spasms and charley horses that would almost nauseate 
him.  He also described having pains inside of his head, 
numbness in his mouth and on his face.  The Veteran also 
stated that he had numbness in his back and leg.  He also 
reported pains in his left leg that were not as severe as the 
pains he experiences in his right leg.  The Veteran explained 
that he had all of these symptoms, though at different times, 
throughout 1969 to 1976.  He stated that when he would have 
back pain during that time period, he would see 
chiropractors, thinking that the problem was with his back.  
The Veteran stated that he began having the shooting pains 
and back problems six months after he left the military.  At 
that time he was working as a machine operator and just 
attributed his pains to his occupation.  

The Veteran's wife testified at the October 2009 Board 
hearing that she married the Veteran in February 1969 and 
recalled the Veteran having back pain symptoms.  She stated 
that he recalled him having facial pains and sinus problems.  
She also testified that she remembered him having numbness in 
his arms.  She stated that she recalled him complaining of 
headaches and shooting pains as well.  She testified that 
these problems were present between 1969 to 1976.  

Considering the totality of the evidence, to include the 
Veteran and his wife's credible assertions that he was 
experiencing symptoms of multiple sclerosis during the 
presumptive period, the nature of the disability, and 
affording him the benefit of the doubt on the question of 
medical nexus, together with the opinions of the two private 
neurologist who both find it at least as likely as not that 
the EB virus caused the multiple sclerosis (50/50) and that 
it is at least as likely as not that the symptoms that the 
Veteran was experiencing during the seven year presumptive 
period after he was discharged from the military, were the 
symptoms consistent with the onset of the multiple sclerosis, 
the evidence of record is at least in relative equipoise.

The Board notes that in order for the Veteran to prevail, it 
is only necessary that the probative evidence for and against 
the claim be in relative equipoise.  The Board notes that the 
March 2009 examiner, in rendering his opinion, stated that 
there was no conclusive evidence to support that the EB virus 
infection could cause multiple sclerosis, and therefore it is 
at least less likely as not that the EB virus infection 
during military service did not cause the Veteran's multiple 
sclerosis.  However, the Veteran is not required to show 
conclusive evidence; rather, the Veteran can prevail on his 
claim by showing that the evidence is in relative equipoise.  
The favorable evidence need not outweigh that which is 
unfavorable for the veteran to be entitled to the benefit of 
the doubt.  To deny the claim would require that the evidence 
preponderate against it.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  Here, the favorable evidence outweighs the 
unfavorable.

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that the evidence taken as a 
whole warrants service connection.




ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.

Entitlement to service connection for multiple sclerosis with 
pain, numbness, fatigue, confusion, severe cramping, and poor 
eyesight is granted.  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


